Case 1:19-cv-05542-RPK-CLP Document 24-7 Filed 05/26/20 Page 1 of 2 PageID #: 144




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------~---------------------------------------x
 Kingsley Palmer,
 Sharon Palmer,
                                    Plaintiffs,                               Case No. 19-cv-5542
                                                                                 (RKK) (CLP)
           -against-
                                                                                  AFFIDAVIT
 The City Of New York,
 Inspector Elliot,
 Colon,
 Ramos,
 Reggie aka Frank Singh,
 E 40 Buyers IG, LLC,
 Stephen Samuel Weintraub,
 John Doe #1-2,
                                     Defondants.
 ----------------------------------------------------------------------x

         MARC ARONSON, being duly sworn, hereby swears the following to be true under the

 penalties of perjury:

     1. I an attorney duly admitted to practice law before the Courts of the State of New York and

 am not a party in the above-referenced actfon. I submit this Affidavit in support of the instant

 motion to dismiss the complaint as to Defendant Stephan S. Weintraub ("Attorney Weintraub")

 pursuant to Rule 12(b)(6) based on the failure of Plaintiff Kingsley Palmer and Sharon Palmer's

 ("Plaintiffs") failure to set forth a valid cause of action against Attorney Weintraub. I base this

 affidayjt on my personal knowledge and a review of the files maintained by my office.

     2. Plaintiffs allege in this action that Attorney Weintraub is liable for their alleged wrongful

 eviction. See Complaint. ln this regard, Plaintiff alleges violations of 42 U.S.C.S. §§ 1983 and

 1988, the Fomth, Fifth and Fourteenth Amendments to the United States Constitution, and

 violations of§§ 5, 6 and 12 of the New York State Constitution.

                                                         -1 -
Case 1:19-cv-05542-RPK-CLP Document 24-7 Filed 05/26/20 Page 2 of 2 PageID #: 145




      3. Attorney Weintraub retained me on a per diem basis to appear on behalf ofE 40 Buyers on

  February 28, 2019 in connection with a Landlord-Tenant holdover proceeding in Kings County Civil

  Court, Index No. LT-082907-18/K.I. After a trial, Housing Court Judge Jeannine B. Kuzneiski issued

  a judgment of possession for E 40 Buyers against Plaintiffs. My retention by Attorney Weintraub

  related to this matter concluded at that time.

      4. I was neither retained nor involved with E 40 Buyers' obtaining a warrant of eviction against

  the Plaintiffs and did not contact the police or City MarshaJJ on their behalf.

      5. T was not retained by Attorney Weintraub to appear on behalf of E 40 Buyers relating to
                                                                                    -r~e
 property located at 891 East 40th St, Brooklyn, New York 11210 after               ~   February 28, 2019

  appearance in the holdover proceeding.

      6. I was never retained nor did I ta.lee any action at any time with regard to the Plaintiffs'

  eviction.




                                                    -2-
